Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered December 8, 1989, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that any alleged deficiency in the court’s marshaling of the evidence did not deprive the defendant of a fair trial (see, People v [Raymond] Williams, 156 AD2d 608; People v Scales, 121 AD2d 578). The defendant’s position was made clear to the jury in the defense counsel’s summation (see, People v Gray, 144 AD2d 483) and the court advised the jury that they were "the sole and exclusive judges of the facts” (People v Scales, supra, at 578; see, People v McDonald, 144 AD2d 701, 702). Furthermore, "the charge, taken as a whole, conveyed to the jury that the prosecutor had the burden of proving identification beyond a reasonable doubt” (People v Perez, 164 AD2d 839, 840, affd 77 NY2d 928). Sullivan, J. P„ Balletta, O’Brien and Copertino, JJ., concur.